PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Squires et al.
Application No. 15/804,830
Filed: 6 Nov 2017
For: Packaging Machinery Having Automated Adjustments Based on Package Parameters
:
:
:
:	DECISION ON PETITION
:
:


This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed March 25, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the payment of the issue fee, as required by the Notice Requiring Inventor’s Oath or Declaration, dated September 23, 2020. The date the issue fee payment was received on October 06, 2020.  Accordingly, the date of abandonment of this application is December 24, 2020.  The Notice of Abandonment was mailed on October 14, 2020.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  The instant petition lacks item(s)(1).

With regards to item (1), the Oath or Declaration filed March 25, 2021 fails to contain the required language, and it is the old “subject matter which is claimed” language. A copy of the current Oath or Declaration under (37 CFR 1.63) form (PTO/AIA /01) accompanies this decision. 



By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this matter may be directed to Tamie Jarrett at (571) 270-1309.  


/Irvin Dingle/
Irvin Dingle
Lead Paralegal Specialist, OPET


Enclosure:

Declaration (37 CFR 1.63) for Utility or Design Application
  Using an Application Data Sheet (37 CFR 1.76)







    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the  Patent Electronic Business Center at (866) 217-9197)